Citation Nr: 0818958	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-35 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Eligibility for restoration of Dependency and Indemnity 
Compensation (DIC) for the remarried widow of the veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran had active duty service from December 1946 to 
January 1967.  The appellant seeks restoration of DIC as the 
surviving spouse of the veteran. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The appellant was born in June 1926.

2.  The appellant and the veteran were married in December 
1947.

3.  The appellant's marriage to the veteran was terminated by 
his death in January 1979, and she was subsequently awarded 
DIC benefits from January 1987.

4.  The appellant remarried to G.F.G. in 1987 at age 60, 
wherein her DIC benefits were terminated.

5.  The appellant's claim for restoration of DIC benefits was 
received by VA on December 5, 2005.




CONCLUSION OF LAW

The appellant is not eligible for DIC benefits as the 
remarried widow of a veteran as a matter of law.  38 U.S.C.A. 
§§ 101(14), 103, 1310, 1311 (West 2002); 38 C.F.R. §§ 3.5, 
3.50, 3.55 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant requests restoration of her DIC benefits.  She 
also contends that that VA had an obligation to notify her of 
eligibility for restoration of DIC.

VA has certain notice and assistance requirements pursuant to 
the Veterans Claims Assistance Act (VCAA) of 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

As addressed below, the appellant does not contend that she 
filed her clam for restoration of DIC benefits before 
December 5, 2005 therefore, the basis of denial of the 
appellant's claim for restoration of DIC benefits is that her 
claim lacks legal merit.  VCAA notice is not required in such 
cases.  Livesay v. Principi, 15 Vet App 165, 178 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (VCAA was not 
applicable where the outcome was controlled by the law, and 
the facts were not in dispute).    

Notwithstanding the appellant's contention (October 2006 VA 
Form 9), which was also echoed by her representative (May 
2008 brief), that VA had an obligation to notify her of 
eligibility for restoration of DIC, the VCAA notice 
requirement explicitly applies only to claims for benefits, 
and does not require notice of the right to file a claim for 
benefits.  See 38 U.S.C.A. § 5103(a) (requires a 
"substantially complete application" before VCAA notice is 
required); 38 C.F.R. § 3.159(a)(3), (b)(1).  

In cases such as this, where a claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit, VA is not required to meet the duty to 
notify or assist a claimant.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 
129 (2002); see also VAOPGCPREC 5-2004.

The relevant facts in this case are not in dispute.  The 
appellant was born in June 1926.  The appellant and the 
veteran were married in December 1947.  The appellant's 
marriage to the veteran was terminated by his death in 
January 1979, and she was subsequently awarded DIC benefits 
from January 1987.  The appellant remarried to G.F.G. in 1987 
at age 60, wherein her DIC benefits were terminated.  The 
appellant's claim for restoration of DIC benefits was 
received by VA on December 5, 2005.

The appellant argues that her DIC benefits should be restored 
because VA should have notified her of her eligibility for 
restoration of DIC benefits.  

DIC is a monthly payment made by VA to a surviving spouse, 
child, or parent due to a service-connected death.  See 38 
U.S.C.A. § 101(14), 1310, 1311; 38 C.F.R. 
§ 3.5.  Generally, a surviving spouse means a person of the 
opposite sex who was legally married to the veteran at the 
time of his death, and has not since remarried.  See 38 
U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  

An amendment to Title 38 of the United States Code, effective 
January 1, 2004, added an additional exception to the 
remarriage bar for surviving spouse benefits stating that the 
remarriage after age 57 of the surviving spouse of a veteran 
shall not bar the furnishing of specified benefits, such as 
DIC, to such person as the surviving spouse of the veteran.  
Pub. L. No 108-183, 117 Stat. 2653 (2003) (codified at 38 
U.S.C.A. § 103(d)(2)(B)).  VA's regulations have been amended 
to reflect this statutory change stating that the remarriage 
of a surviving spouse after the age of 57 shall not bar the 
furnishing of benefits relating to DIC compensation under 
38 U.S.C.A. § 1311, if the application for such benefits was 
received by VA before December 16, 2004.  71 Fed. Reg. 29082 
(May 19, 2006) (codified at 38 C.F.R. 
§ 3.55(a)(10)). 

The appellant was 60 years old at the time of her remarriage 
to her current spouse; however, her application for 
restoration of DIC benefits was not received by VA before 
December 16, 2004.  The appellant's claim for restoration of 
DIC benefits was received by VA on December 5, 2005, which is 
after December 16, 2004.  

As a matter of law, the appellant is precluded from obtaining 
restoration of her DIC benefits.  The Board has no authority 
to award a benefit to a claimant that has no basis under 
statutory law.  See Davenport v. Principi, 16 Vet. App. 522 
(2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  The United 
States Congress provided an exception to the remarriage bar 
of a surviving spouse, but "only if the application for such 
benefits was received by VA before December 16, 2004."  38 
C.F.R. 
§ 3.55(a)(10).  The Board can only determine whether the 
appellant meets all of the requirements of the benefit being 
sought and, if she is not entitled to the benefit as 
specified by the statutes enacted by Congress and VA's 
implementing regulations, the benefit cannot be awarded 
regardless of the circumstances.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The Board has no option but to decide 
this claim in accordance with the applicable law.  The 
appellant's claim for restoration of DIC benefits must be 
denied as a matter of law.





ORDER

Restoration of DIC for the remarried widow of the veteran is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


